1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIN SNIDER, Bar #304781
     Assistant Federal Defenders
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Counsel for Defendant
6    MICHAEL GALLOWAY
7
8                            IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:14-cr-0114 DAD
12                   Plaintiff,                   [PROPOSED] ORDER CONTINUING
                                                  SURRENDER DATE
13          v.
14   MICHAEL GALLOWAY,
15                  Defendant.                    JUDGE: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY ORDERED, that the self-surrender date for defendant Michael

19   Galloway, sentenced on August 13, 2018 to 21 months in the Bureau of Prisons, is continued

20   from November 14, 2018 to January 23, 2019 at or before 2:00 p.m. at F.C.I. Lompoc, to best

21   accommodate needed medical care.

22
23          DATED: November              , 2018
                                                           _______________________________
24                                                         DALE A. DROZD, Judge
                                                           United States District Court
25
26
27
28
